Citation Nr: 0424418	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
2001 for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned at a Board 
hearing in March 2004.  The transcript is associated with the 
claims folder.

The issue of entitlement to an initial disability rating 
greater than 10 percent for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO received the veteran's original claim for service 
connection for hearing loss on July 24, 1998, and the RO 
denied such claim in a rating decision dated in October 1998.  
Notice of the denial was sent in October 1998.

3.  A notice of disagreement with the RO's denial in October 
1998 was received by the RO in October 1998, and the appeal 
initiated at that time remains pending to this date.


CONCLUSION OF LAW

1. The criteria for an effective date of July 24, 1998 have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.103, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any concerning certain 
aspects of the claims development.  VA promulgated 
regulations that implement these statutory changes.  38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In a 
November 2001 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  The 
RO has also properly pursued obtaining all evidence described 
by the veteran.  Given the favorable disposition of the 
claim, any defect in notice or assistance would not result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that the 
duties of notice and assistance with respect to this claim 
have been met.



Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

In this case, the RO has determined that July 9, 2001, the 
date of receipt of a claim to reopen, is the earliest date 
assignable for a grant of entitlement to service connection 
for bilateral hearing loss.  The veteran disagrees, alleging 
that the date should revert to the date in July 1998 upon 
which he submitted his original claim for entitlement to 
service connection for bilateral hearing loss.  

The record reflects that the veteran submitted his initial 
claim for service connection for bilateral hearing loss on 
July 24, 1998, and such claim was denied by the RO in its 
rating decision of October 1998.  Notice of the action taken 
was provided to the veteran in the RO's letter, dated in 
October 1998, and a notice of disagreement (NOD) relating to 
the October 1998 action was received by the RO later in 
October 1998.  Significantly, a statement of the case was not 
issued by the RO in response to the veteran's notice of 
disagreement.

The RO mistakenly construed the veteran's NOD as a claim to 
re-open rather than as an NOD.  The law and regulations 
define notice of disagreement as a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination.  It is specifically stated that 
special wording is not required, but that it must be in terms 
which can reasonably be construed as disagreement with that 
determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
While the veteran's letter dated October 1998 states that the 
veteran wishes to "re-open" his claim, after consideration 
of all the circumstances and the veteran's credible hearing 
testimony, we find that communication is best viewed as 
evincing his disagreement with the October 1998 rating 
decision and so constitutes a NOD.  Thus, there remains a 
valid NOD relating to the RO's denial of service connection 
for bilateral hearing loss in October 1998.  See 38 C.F.R. §§ 
§ 20.200, 20.201 (2003).  As the appeal initiated through 
submission of the NOD in October 1998 remains pending, 
finality did not attach to the RO's October 1998 action or 
any subsequent rating decision as to the veteran's claim for 
service connection for bilateral hearing loss.  Therefore, 
because the claim has been open since July 24, 1998 the Board 
finds that the evidence supports an effective date since that 
time.

No claim, be it formal or informal, for entitlement to 
service connection for bilateral hearing loss is shown to 
have been submitted prior to July 24, 1998, nor does the 
veteran so contend.  As the original claim was not filed 
within one year of the veteran's separation from active duty, 
no earlier date is assignable under 38 C.F.R. § 
3.400(b)(2)(i).

ORDER

An effective date of July 24, 1998, but not earlier, for the 
grant of entitlement to service connection for bilateral 
hearing loss is granted.


REMAND

By a rating decision dated March 2003, the RO granted service 
connection for the veteran's bilateral hearing loss at 10 
percent disabling with an effective date of July 9, 2001.  
The veteran currently seeks an initial disability rating 
greater than 10 percent for bilateral hearing loss.  The 
Board has now granted an earlier effective date for this 
award of July 24, 1998.  Thus, a remand is in order for the 
RO to address the proper evaluation from the new effective 
date in the first instance.



Accordingly, the case is REMANDED for the following action:

The RO should re-evaluate the veteran's 
bilateral hearing loss disability rating 
based on the new effective date of July 
24, 1998.  If the disposition remains 
unfavorable, the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



